NUMBER 13-19-00616-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


RICKY RIVERA,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 377th District Court
                         of Victoria County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      Appellant Ricky Rivera pleaded guilty to online solicitation of a minor, a third-

degree felony. See TEX. PENAL CODE ANN. § 33.021(b). Rivera was placed on community

supervision, which the trial court subsequently revoked. On appeal, Rivera argues that

he received ineffective assistance of counsel. We affirm.
                                   I.     BACKGROUND

       On January 23, 2019, in accordance with a plea bargain agreement with the State,

Rivera pleaded guilty to online solicitation of a minor. See id. Rivera admitted that he was

arrested in 2016 when he arrived at a park with a condom in his pocket expecting to meet

and engage in sexual activity with a minor girl. He had communicated with, and set up a

meeting time and place with, the person he believed to be a sixteen-year-old minor—

Detective Wilmer McLeroy—through Facebook. At the time, Rivera was approximately

twenty-nine years old. The trial court sentenced Rivera to ten years’ confinement in the

Texas Department of Criminal Justice—Institutional Division. However, the trial court

suspended the sentence and placed Rivera on eight years of deferred-adjudication

community supervision.

       Eight months later, the State filed a motion to revoke Rivera’s community

supervision. The State alleged that Rivera violated multiple terms of his supervision by:

(1) consuming alcohol on more than one occasion; (2) changing his place of residence,

and living with a minor for at least one month, without prior approval from his probation

officer; (3) failing to pay various court costs, fees, and fines; (4) failing to complete

community service hours; (5) failing to complete additional sex-offender treatment after

being unsuccessfully discharged from his previous treatment program; (6) failing to refrain

from contact with any person under eighteen years of age unless under the supervision

of an approved responsible adult; (7) using a device to access the internet; and (8)

accessing and maintaining his Facebook account.

       Cassandra Trevino, Rivera’s community supervision officer, testified that she

verified Rivera’s old address when he moved to Cameron County. When Rivera first



                                             2
moved to Cameron County, he lived with his family. However, his family moved from that

residence, and Rivera requested permission to move to his family’s new residence.

According to Trevino, she informed Rivera that she would need to speak with the landlord

of the new residence to ensure that he could live there, given his sex-offender status.

While attempting to verify the new address, Trevino discovered that Rivera had attempted

to impersonate the landlord by making phone calls to Trevino. Trevino asserted that

Rivera additionally created a fake email address and sent her an email in his attempt to

impersonate the landlord. Trevino testified that she was never able to verify that the new

landlord approved of him living with his family.

       Trevino further averred that she was contacted by a Child Protective Services

(CPS) caseworker and informed that Rivera’s girlfriend had a baby, and that Rivera was

living with them, not his family. Trevino admitted that she did not personally verify whether

Rivera was living with his girlfriend. But Trevino testified that Rivera admitted to accessing

and maintaining his Facebook account in January and February of 2019, despite his

community supervision terms forbidding the access or use of social media.

       Mindy Pawlik, another probation officer, testified that she spoke with Rivera while

he was in jail following his arrest and transfer to Victoria County. According to Pawlik,

Rivera admitted to living with his girlfriend and the minor child for approximately one

month. Additionally, Pawlik asserted that Rivera admitted to her that he had consumed

alcohol on multiple occasions, in violation of his community supervision terms.

       Rivera testified in his own defense and admitted to accessing the internet to create

a fake e-mail address and attempting to impersonate the landlord. However, Rivera

denied the State’s other allegations. The trial court found the allegations in the motion to



                                              3
revoke concerning the various fees, costs, and fines to be not true; however, the trial court

found the rest of the allegations to be true. The trial court revoked Rivera’s community

supervision and sentenced him to ten years’ imprisonment in the Texas Department of

Criminal Justice—Institutional Division. This appeal ensued.

                        II.    INEFFECTIVE ASSISTANCE OF COUNSEL

       In his sole issue, Rivera argues that he received ineffective assistance of counsel.

More specifically, he argues his counsel was ineffective for failing to object to the allegedly

inadmissible hearsay statements made by the CPS caseworker to Trevino concerning

Rivera’s place of residence.

A.     Standard of Review and Applicable Law

       For a claim of ineffective assistance of counsel to be sustained, an appellant must

satisfy the two-prong test set forth under Strickland v. Washington, 466 U.S. 668, 687

(1984). Under the first prong, an appellant must show by a preponderance of the evidence

that counsel’s performance fell below an objective standard of reasonableness and

prevailing professional norms. Id.; Chapa v. State, 407 S.W.3d 428, 431 (Tex. App.—

Houston [14th Dist.] 2013, no pet.). To evaluate the effectiveness of counsel’s

performance, we look at the totality of the representation. See Robertson v. State, 187

S.W.3d 475, 483 (Tex. Crim. App. 2006); Thompson v. State, 9 S.W.3d 808, 813 (Tex.

Crim. App. 1999). Any claim for ineffectiveness of counsel must be firmly founded in the

record. See Thompson, 9 S.W.3d at 814. If the record is silent on the motivation behind

counsel’s tactical decisions, then an appellant usually cannot overcome the strong

presumption that counsel’s representation was reasonable. Mallett v. State, 65 S.W.3d

59, 63 (Tex. Crim. App. 2001); Jackson v. State, 877 S.W.2d 768, 771 (Tex. Crim. App.



                                              4
1994). Because “the record is generally underdeveloped,” direct appeal is usually an

inadequate vehicle for claims of ineffective assistance of counsel. Menefield v. State, 363

S.W.3d 591, 593 (Tex. Crim. App. 2012). Additionally, courts are hesitant to declare a

counsel’s performance as deficient until counsel has been afforded an opportunity to

explain her reasoning behind her performance. See id. For that reason, “we commonly

assume a strategic motive if any can be imagined and find counsel’s performance

deficient only if the conduct was so outrageous that no competent attorney would have

engaged in it.” Andrews v. State, 159 S.W.3d 98, 101 (Tex. Crim. App. 2005).

       Under the second prong, an appellant must show that counsel’s performance

prejudiced the defense such that there was a reasonable probability that, but for counsel’s

unprofessional errors, the outcome of the trial would have been different. Strickland, 466

U.S. at 687.

B.     Analysis

       Rivera argues that, based on Trevino’s testimony, it is unclear which CPS

caseworker claimed that Rivera lived with his girlfriend and a minor child. By a single

sentence, Rivera argues that “[t]he failure of defense counsel to object tipped the scales

and caused the court to find the allegation involving living at his girlfriend’s residence true,

prejudicing appellant.” However, Rivera’s issue fails because he has not demonstrated

that there is a reasonable probability that the result would have been different even if his

counsel had objected. See id.

       The testimony about the tip from the CPS caseworker was not the only evidence

concerning Rivera’s residence. Pawlik testified that Rivera admitted to living with his

girlfriend and the minor child, which would be in violation of his community supervision.



                                               5
Additionally, a single proven violation is all that is needed to affirm a trial court’s order

revoking a defendant’s community supervision. See Smith v. State, 286 S.W.3d 333, 342

(Tex. Crim. App. 2009). Here, Rivera himself admitted to accessing the internet, in

violation of his community supervision, to create a fake e-mail account in an attempt to

impersonate his landlord. Also, the trial court ultimately found all the other allegations of

his violations of the community supervision terms, including his consumption of alcohol,

his failure to complete community service hours, his dismissal from the sex offender

treatment program, and his maintenance of a social media account, to be true. Rivera

does not contest these grounds on appeal. Therefore, even disregarding the testimony

which Rivera claims his trial counsel should have objected to, the trial court had ample

grounds to revoke his community supervision. See id. Accordingly, we conclude that

Rivera has not established that he was prejudiced due to his counsel’s failure to object to

the CPS caseworker’s testimony. See Strickland, 466 U.S. at 687. We overrule Rivera’s

sole issue.

                                    III.   CONCLUSION

       We affirm the trial court’s judgment.


                                                                NORA L. LONGORIA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
22nd day of April, 2021.




                                               6